Citation Nr: 1122077	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's claim for service connection for shortness of breath due to exposure to asbestos.

Although the Veteran was scheduled to testify at a Travel Board hearing at the RO in October 2009, he failed to appear.  The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran regarding the hearing request or his failure to appear.  Thus, the hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal was remanded to the RO for additional development in December 2009 and July 2010.  The case is once again before the Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A remand by the Court of Appeals for Veterans Claims (Court) or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Court in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context, and as a clarifying point, the Board observes that the record evidence reveals that the Veteran's Notice of Separation indicates that his military occupational specialty was that of gunner's mate, third class.  The Veteran claims he currently has a disorder manifested by shortness of breath due to in-service exposure to asbestos, while serving aboard two U.S. Armed Merchant Vessels, the SS Camas Meadows and the SS Republic.  Private medical records reflect diagnoses of chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA).  Although the Veteran's entrance and separation examinations do not reflect the existence of a respiratory disorder, given the latency period for asbestos-related diseases, the absence of a lung condition at the time the Veteran separated from service is not dispositive.

Furthermore, in McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court held that, while the veteran, as a layperson, was not competent to testify as to the cause of his disease, he was, however, competent to testify as to the facts of his asbestos exposure.

A review of the procedural history of the case also revealed that the RO denied the Veteran's claim of entitlement to service connection for shortness of breath due to exposure to asbestos based partially on the fact that a February 2007 VA examiner was unable to make a diagnosis without chest x-ray results, which he claimed was due to the failure of the Veteran to report for such x-rays.  However, the Veteran reported for x-rays at St. Vincent Hospital on the appointed day and a report of the x-ray results were sent to the RO, but apparently not to the February 2007 VA examiner.

Given the lay evidence, medical evidence and procedural history indicated above, the December 2009 Board remand requested that the Veteran's claims file be reviewed by a VA examiner (preferably the February 2007 VA examiner), in order to determine the etiology of and the nature of any respiratory disease and to provide an opinion as to whether any such disorder is related to service, to include exposure to asbestos, or is due to some other cause.  In this regard, the Board made the following explicit instruction: "For each identified respiratory disorder found upon review, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) is etiologically related to: (1) the Veteran's military service to include in-service exposure to asbestos, (2) post-service exposure to asbestos, and/or (3) some other cause such as smoking.  If it is determined that there is no relationship to military service, the examiner should expressly say so.  The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  If the examiner agrees or disagrees with any opinion of record, he/she should specify the reasons for such opinion.  If any requested medical opinion cannot be given, the examiner should state the reason why." (Emphasis in original.)

In an April 2010 opinion, a VA examiner (someone other than the February 2007 VA examiner) found that the Veteran's military job history and not detailed exposure history was not consistent with asbestos exposure significant enough to cause his current symptoms.  The VA examiner also stated the Veteran's chronic atrial fibrillation and chronically elevated left-sided pressures could also contribute to his dyspnea (shortness of breath).  The April 2010 VA examiner also found the Veteran to have an obstructive ventilator defect, which was not due to his military history; but rather, was due to his post-service work paving asphalt, which was considered by the April 2010 VA examiner to be a "dust occupation."  Lastly, the April 2010 VA examiner opined that the Veteran's obesity contributed to his restrictive defect insofar as his left hemidiaphragm appeared to be mildly elevated.  The April 2010 VA examiner summarized the above findings in an April 2010 letter to Dr. Cotter, the Veteran's private physician.

In its July 2010 remand, the Board again asked the April 2010 VA examiner to provide an addendum opinion in accordance with the same instructions provided in the December 2009 Board remand.

In response to the Board's instructions, the April 2010 VA examiner sent another letter to Dr. Cotter dated August 2010, whereby the April 2010 VA examiner thought it possible that the Veteran's chronically elevated left-side pressures are contributing to his dyspnea, or that he has pulmonary hypertension based on the results of a prior echocardiogram.

A review of the August 2010 letter from the April 2010 VA examiner to Dr. Cotter reveals that the VA examiner did not provide opinions addressing whether the Veteran's identified respiratory disorders were at least as likely as not (50 percent or greater probability) etiologically related to: (1) the Veteran's military service to include in-service exposure to asbestos; (2) post-service exposure to asbestos; and/or (3) some other cause such as smoking.  Because the April 2010 VA examiner failed to comply with the Board's December 2009 and July 2010 remand instructions addressing whether the Veteran's current respiratory disorders were etiologically related to his military service, including in-service exposure to asbestos, the Board has no discretion and must again remand the Veteran's claim back to the RO for another addendum opinion that adequately addresses the Board's instructions.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should forward the Veteran's claims folder to the VA examiner who conducted the April 2010 VA examination, or to a VA examiner with appropriate expertise (if the April 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the April 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner must have access to and review the Veteran's entire claims file, including this REMAND.  The opinion should include a discussion of the Veteran's documented medical history and assertions.  Please review the Veteran's entire claims file, including the Veteran's medical history and his complaint of symptoms, and furnish an opinion with respect to the following questions:

Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a respiratory disorder, to include chronic obstructive pulmonary disease and obstructive sleep apnea, and; if so, please identify the diagnosis or diagnoses?

For each identified respiratory disorder found upon review, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) is etiologically related to: (1) the Veteran's military service to include in-service exposure to asbestos, (2) post-service exposure to asbestos, and/or (3) some other cause such as smoking.  If it is determined that there is no relationship to military service, the examiner should expressly say so.

The examiner should discuss the April 2010 opinion and clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  If the examiner agrees or disagrees with any opinion of record, he should specify the reasons for such opinion.  If any requested medical opinion cannot be given, the examiner should state the reason why.

It is essential that these opinions be accompanied  by a rationale and that the rationale consider the Veteran's reports of symptoms, as well as the Veteran's account of exposure to asbestos.  The basis for each opinion should be fully explained with a complete discussion of the pertinent record evidence and sound medical principles, including an explication of any medical literature cite and relied upon in the study of this case.  

In formulating all medical opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2. After completing the above-requested action, readjudicate the Veteran's claim for service connection.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


